DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  Such that a relationship between the one or more processors and the encoder and decoder is required.  The claim is unclear as to which element(s) is performing the operations since it recites one or more processors performing operations, but then recites “by the encoder”, “by a decoder”, etc.  The claim needs to clearly recite how the different elements are related in performing the operations.
Independent claims 7 and 13 recite parallel issues.
Claims 2-6, 8-12, and 14-18 depend from claims 1, 7, and 13 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, 11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MOHAMMAD ROSTAMI ET AL: "Generative Continual Concept Learning", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 10 June 2019 (2019-06-10), XP081375101 (ROSTAMI; cited by the applicant and applied for the first time in the present application).
Regarding claim 1, ROSTAMI discloses:  A system for continual learning using experience replay (ROSTAMI: page 3, first paragraph: "Our contribution is to combine ideas of few-shot learning with generative experience replay to develop a framework that can continually update and generalize learned concepts when new domains are encountered in a lifelong learning setting."), the system comprising:

one or more processors and a memory, the memory being a non-transitory
computer-readable medium having executable instructions encoded thereon,
such that upon execution of the instructions, the one or more processors
perform operations of:
receiving a plurality of tasks sequentially (ROSTOMI: see Figure
1, step 1: "Tasks are received sequentially", page 2, last paragraph: "[...] we
consider a continual learning setting in which the domain-specific tasks arrive
sequentially.");
feeding a current task in the plurality of tasks to an encoder, the current task having data points associated with the current task (ROSTOMI: see Figure 1, Current Task D(t));
mapping, by the encoder, the data points into an embedding space (ROSTOMI: see Figure 1, Encoder mapping to Embedding Space), the embedding space reflecting the data points as discriminative features (ROSTOMI: page 3, last paragraph: "[...] the data points are mapped into a discriminative embedding space, modeled by the network hidden layers, where the classes become separable, i.e., data points belonging to a class are grouped as an abstract concept.");
generating, by a decoder, pseudo-data points from the discriminative features (ROSTOMI: see Figure 1, step 3: "Pseudo-data points are used for experience replay", page 4, paragraph 4: "When learning a new task, pseudo-data points for the past learned tasks can be generated by sampling from the shared distribution in the embedding and feeding the samples to the decoder sub-network.", and Algorithm 1, lines 7-9);
providing the pseudo-data points to the encoder (ROSTOMI: see Figure 1, flow of pseudo-data to Encoder, top-left arrow);
updating the discriminative features in the embedding space based on the
pseudo-data points (ROSTOMI: see Figure 1, step 4: "The new learned knowledge is used to refine the concepts", and Algorithm 1, lines 11-12, and 14-15); and
updating, by the encoder, a classification of a new task by matching the new task with the discriminative features in the embedding space (ROSTOMI: page 4, paragraph 3: "The gist of our idea is to update the encoder sub-network such that each subsequent task is learned such that its distribution in the embedding space matches the distribution that is shared by {Z},_,"'at t = T.").

Regarding Claim 2, ROSTOMI further discloses updating by the encoder is performed using a stochastic gradient descent process (ROSTOMI: page 7, last paragraph: "We used standard stochastic gradient descent to learn the tasks and created learning curves by computing the performance of the model on the standard testing split of the current and the past learned tasks at each learning iteration.").

Regarding Claim 3, ROSTOMI further discloses updating the discriminative features in the embedding space, a sliced-Wasserstein distance is used to enforce all tasks to share a same distribution in the embedding space (ROSTOMI: page 5, paragraph 3: "For this reason, we select the Wasserstein Distance (WD) metric [...] which satisfies this requirement and has recently been used extensively in deep learning applications to measure minimize the distance between two probability distributions [...]. In particular, we use Sliced Wasserstein Distance (SWD) [...] which is a suitable approximation for WD, while it can be computed efficiently using empirical samples, drawn from two distributions.").

Regarding Claim 5, ROSTOMI further discloses that in updating the discriminative features in the embedding space, a sliced-Wasserstein distance is used to enforce all tasks to share a same distribution in the embedding space (ROSTOMI: page 5, paragraph 3: "For this reason, we select the Wasserstein Distance (WD) metric [...] which satisfies this requirement and has recently been used extensively in deep learning applications to measure minimize the distance between two probability distributions [...]. In particular, we use Sliced Wasserstein Distance (SWD) [...] which is a suitable approximation for WD, while it can be computed efficiently using empirical samples, drawn from two distributions.").

Claims 7-9 and 11 correspond to claims 1-3 and 5 respectively, in terms of a computer program product; therefore, the same rejection(s) applied to claims 1-3 and 5 are applied to claims 7-9 and 11.

Claims 13-15 and 17 correspond to claims 1-3 and 5 respectively, in terms of a computer implemented method; therefore, the same rejection(s) applied to claim 1-3 and 5 are applied to claim 7-9 and 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 10, 12, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSTOMI as applied above in view of JAEYOON YOO ET AL: “Domain Adaptation Using Adversarial Learning for Autonomous Navigation”, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 203 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 11 December 2017 (2017-12-11), XP081320179 (YOO; cited by the applicant and applied for the first time in the present application).
Claim 4 differs from ROSTOMI in identifying an object in a field-of-
view of an autonomous vehicle based on the classification of the new task; and
causing the autonomous vehicle to perform an operation based on the object
identification.  However, ROSTOMI teaches such realistic application in identifying a digit (ROSTOMI: page 7, paragraph 2: "We validate our method on learning two sets of sequential learning tasks: permuted MNIST tasks and digit recognition tasks.") and YOO plainly teaches the application of learning, training, and deep learning in an autonomous vehicle environment (refer inter alia to pages 1-3).  Therefore, in view of YOO, whether the system identifies an object in a field-of-view of an autonomous vehicle based on the classification of the new task and causing the autonomous vehicle to perform an operation based on the object identification, as defined in claim 4, or a digit as disclosed in ROSTOMI, would have only risen to a matter of clear design choice options for the application of the system that would have been obvious even to one or ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6, 10, 12, 16, and 18 parallel claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Palanisamy et al., US 2019/0278282 A1, teach a METHOD AND APPARATUS FOR AUTOMATICALLY GENERATED CURRICULUM SEQUENCE BASED REINFORCEMENT LEARNING FOR AUTONOMOUS VEHICLES; see paragraph [0071].  Gabourie et al., US 2020/0125982 A1, teach a SYSTEM AND METHOD FOR UNSUPERVISED DOMAIN ADAPTATION VIA SLICED-WASSERSTEIN DISTANCE; see paragraphs [0060] and [0066].  LAU et al., US 2021/0249142 A1, teach SIMULATING ABNORMALITIES IN MEDICAL IMAGES WITH GENERATIVE ADVERSARIAL NETWORKS; see paragraph [0011].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  
May 26, 2022